Title: To James Madison from John Browne Cutting, 30 November 1822
From: Cutting, John Browne
To: Madison, James


                
                    Dear Sir,
                    Washington 30 Novr 1822
                
                Thomas Law Esqr: who resides on a farm in this vicinity has by letter, requested that I woud in his name inclose you his last essay on a very thorny subject: a severe domestic calamity has for the last month drawn me near to him. But even were this otherwise, any function of friendship woud be rendered to me additionally pleasant, that gave me occasion to assure you & Mrs Madison of that true and respectful regard, with which I shall long remain her and your very obedt Servt
                
                    John Browne Cutting
                
            